NOT RECOMMENDED FOR PUBLICATION
                               File Name: 22a0392n.06

                                      Case No. 21-5986
                                                                                  FILED
                         UNITED STATES COURT OF APPEALS                     Sep 30, 2022
                              FOR THE SIXTH CIRCUIT                     DEBORAH S. HUNT, Clerk

                                                  )
 NANETTE MASON,
                                                  )
        Plaintiff-Appellant,                      )
                                                  )      ON APPEAL FROM THE UNITED
        v.                                        )      STATES DISTRICT COURT FOR
                                                  )      THE WESTERN DISTRICT OF
 FEDERAL EXPRESS CORPORATION, agent               )      TENNESSEE
 of FedEx Corporation,                            )
       Defendant-Appellee.                        )                               OPINION
 _______________________________________          )


Before: BATCHELDER, GRIFFIN, and KETHLEDGE, Circuit Judges.

       ALICE M. BATCHELDER, Circuit Judge. Federal Express Corporation (FedEx) has

a short-term disability plan (STD Plan) under the Employee Retirement Income Security Act, 20

U.S.C. §§ 1001, et seq. Nanette Mason was a FedEx employee, eligible for the STD Plan.

       On March 25, 2019, Mason had surgery to address complications from a prior surgery, and

she requested STD Plan coverage. Aetna approved benefits from April 1, 2019, to July 31, 2019.

Following an independent physician’s review of Mason’s medical documentation, Aetna denied

STD Plan benefits beyond July 31. Mason appealed, Aetna obtained a review by a second

physician, Mason provided additional documentation, and Aetna obtained a supplemental report

from that second physician. Mason continued to appeal, and Aetna obtained reviews from two

additional physicians. In the end, Aetna denied Mason benefits beyond July 31.

       Mason sued FedEx in federal court, claiming that Aetna’s decision was arbitrary and

capricious. On competing motions for summary judgment, the district court ruled for FedEx.

After detailing Mason’s claims and her proffered medical evidence, the court found Aetna’s
No. 21-5986, Mason v. Federal Express Corp.


assessment and its reliance on its medical reviews was not arbitrary or capricious. See Mason

v. Fed. Express Corp., No. 2:20-cv-2484, 2021 WL 4206629, at *7 (W.D. Tenn. Sept. 15, 2021).

       After carefully reviewing the law, the parties’ arguments, and the record evidence, we

conclude that the district court correctly assessed the proffered evidence and correctly applied the

law to that evidence. The issuance of a full written opinion by this court would serve no useful

purpose. Accordingly, for the reasons stated in the district court’s opinion, we AFFIRM.




                                                 2